Citation Nr: 1721847	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-19 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities, based upon substitution of the appellant as the claimant.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to February 1967.  In November 2013, the Veteran unfortunately died.  The appellant is his surviving spouse, who, as will be discussed below, has been properly substituted as a claimant in this case.

This appeal is before the Board of Veterans' Appeals (Board) from June 2008 and May 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Philadelphia, Pennsylvania, respectively.  Jurisdiction currently remains with the Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The June 2008 rating decision denied a TDIU.  In December 2012, the Board remanded the issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by sending the Veteran a January 2013 letter requesting a new VA Form 21-4142 and other information regarding VA treatment, obtaining an April 2013 VA opinion regarding the effect of his service-connected disabilities on his employability, and readjudicating the TDIU claim in a May 2013 Supplemental Statement of the Case (SSOC).
In December 2013, the Board dismissed the TDIU claim based on the Veteran's death in November 2013.  However, in March 2014, the appellant requested to be substituted as the claimant in the Veteran's claims pending at the time of his death, and was appropriately recognized as such in August 2016, as will be discussed in further detail below.  Therefore, the Veteran's TDIU claim was reopened with the appellant as the substitute-claimant.

The May 2014 rating decision denied service connection for cause of death and the appellant timely perfect an appeal of such issue.  This cause of death claim has been merged into the instant appeal.

However, as discussed in further detail below, the issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's claim for a TDIU in February 2008, which was timely perfected but still pending at the time of his death.

2.  The appellant is the Veteran's surviving spouse, who was properly substituted as the claimant to continue the Veteran's pending TDIU appeal to completion.

3.  The Veteran met the schedular criteria for a TDIU as of February 29, 2008, however, the weight of the evidence demonstrates that the impairment caused by his service-connected disabilities did not preclude him from securing and maintaining all forms of substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

a.  Appellant as Substitute Claimant

When a veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  The statute regarding accrued benefits claims was amended on October 10, 2008.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the Veteran filed a claim for a TDIU in February 2008.  He subsequently submitted a VA Form 21-8940 in May 2008.  The appeal had not been completed prior to his November 2013 death.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Within one year of death, in March 2014, the RO received the appellant's request to be a substitute claimant in the Veteran's TDIU claim.  In August 2016, the RO substituted the appellant in accordance with the provisions of 38 U.S.C.A. § 5121A.

Accordingly, the appellant is appropriately recognized as the substitute-claimant to continue adjudication of the Veteran's claim.  38 U.S.C.A. § 5121A.  
In summary, the appellant filed a motion for substitution within one year after the date of the Veteran's death, and the RO granted such motion in August 2016.  In addition, the record contains credible evidence that the appellant was married to the Veteran at the time of his death.  The appellant is a properly substituted claimant.


b.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided the required notice on how to substantiate his claim for a TDIU in a May 2008 letter.  An additional notice letter was sent to him in January 2013.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records, identified private treatment records, and Social Security Administration (SSA) records were obtained.  Also, the Veteran was provided VA examinations in June 2007, March 2008, April 2009, and January 2013 with a VA opinion in April 2013.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Claim for a TDIU

The Veteran maintained, and now the appellant contends, that he had been unemployable due to his service-connected disabilities since March 2004.  See Veteran's TDIU application received in May 2008.

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)

In this case, service connection was in effect for pes planus and rated at 50 percent from October 17, 1996, and a mood disorder rated at 10 percent from January 8, 2007 and 30 percent from February 92, 2008.  The combined schedular ratings were 50 percent from October 17, 1996; 60 percent from January 8, 2007; and 70 percent from February 29, 2008.  Thus, the Veteran met the schedular criteria for a TDIU as of February 29, 2008.

Entitlement to a TDIU now turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Initially, the Board notes that the TDIU issue on appeal stems from the Veteran's February 2008 claim.  

By way of factual background, the Veteran was awarded SSA disability benefits as of August 7, 2004, due to a primary diagnosis of a back disorder.  His work history report reflected that he had been a warehouseman/material processor from September 1968 to January 1994, and a warehouseman/truck driver from November 1995 to August 2004.  An October 2004 letter from Dr. S.V. states that the Veteran injured his low back and left knee as a result of work-related activities in April 2004 and became partially disabled as a result of those injuries.  At that time, the Veteran was restricted to sedentary work with no bending at the waist, no lifting over 10 pounds, no prolonged periods of walking or standing, no climbing of ladders, only infrequent climbing of stairs, and no squatting.  He performed modified light-duty work for his employer until August 2004, at which time his employer was no longer able to accommodate his restrictions.  In his disability report, the Veteran reported that his lower lumbar problems, left knee nerve damage, diabetes, high blood pressure, and gout limited his ability to work as he could do no lifting, very little bending, hardly any walking, and no sitting for long periods of time.  In December 2004, the Veteran complained of low back and left knee pain, and was restricted to no more than light duty work with minimal standing and walking because of his knee and back pain.  In January 2005, Dr. S.V. stated that, after the April 2004 work injury, the Veteran was permanently restricted from work that involved lifting over 10 pounds, repetitive bending, twisting at the waist, or long periods of standing or squatting.

VA treatment records from March to April 2007 reflect that, after separation, the Veteran was employed as a local/short-distance truck driver.  He denied any work-related problems, and stopped working in August 2004.  He reported that, since he stopped working, he had more problems getting along with people, was more distanced from them, stayed away from crowds, and tended to isolate himself.  He indicated that while he was employed, isolation had begun to interfere with his work productivity but that it never came to the attention of a supervisor since he stayed to himself.  The Veteran reported feeling "a bit jittery" and "not motivated."  He was found to have a neutral mood, affect that was "a bit anxious," mid-awakening during sleep due to nightmares or bad dreams, goal-directed speech, no suicidal or homicidal ideation, and fair to good insight and judgment.  The diagnosis was mood disorder with a provisional diagnosis of posttraumatic stress disorder (PTSD), and GAF scores were 55.

A June 2007 VA examination report reflects that after separation the Veteran worked for the school board while he attended junior college for automotive repair and painting, worked for the Naval Exchange, and worked in the supply unit as a civil service worker.  He stated that he retired in 1994 due to having so many problems with his feet.  He denied ever being fired from a job, and stated that he got along well with coworkers.  The Veteran reported that he frequently moved around the house because he could not tolerate sitting still for long periods of time; woke up early due to leg pain; and had a significant burning sensation below the knees into his feet, occasional cramps in his legs, and intermittent sharp pain in the feet.  He was oriented to person, place, and time, with appropriate speech functions, appropriate affect in verbal content and context, grossly intact memory functions, marginal insight, and good social judgment.  The diagnosis was mood disorder with a GAF score of 60.

VA treatment records from August 2007 to January 2008 reflect that the Veteran felt tired with a lack of energy, but did volunteer work for the elderly and cleaned parks as he liked to be active rather than stay at home.  He was fully oriented and neatly groomed with a mood that was anxious and a bit dysthymic; appropriate affect; poor sleep; good judgment and insight; goal-directed, spontaneous, and coherent speech; and goal-directed thought process.  The diagnoses included mood disorder, rule-out depression with co-morbid anxiety, and insomnia with GAF scores of 53 and 55.

A March 2008 VA examination report reflects complaints of nightly moderate insomnia, fearful nightmares two to three times per week, and daily moderate social withdrawal.  The Veteran reported that he was a truck driver until 2004 when he retired due to his foot condition.  The Veteran noted that he would have difficulty getting along with people and would keep to himself at work if he had been working.  On examination, he was neatly groomed; appropriately dressed; and oriented to person, time, and place.  He had an anxious and dysphoric mood; spontaneous, clear, and coherent speech; unremarkable thought process and content; good impulse control; and normal memory.  The diagnosis was mood disorder with a GAF score of 55.  The VA examiner opined that the Veteran's psychiatric symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In his May 2008 VA TDIU application (VA Form 21-8940), the Veteran stated that his service-connected foot condition and mood disorder prevented him from securing and following any substantially gainful occupation.  He reported that his disabilities affected his full-time employment in March 2004, at which time he became too disabled to work.  He was a truck driver from 1994 to March 2004, but had to quit due to service-connected disabilities.  He reported having had a high school education.

An April 2009 VA foot examination report reflects that the Veteran worked as truck driver and warehouse worker until he retired in 2004.  He stated that he was unable to hold employment due to his bilateral foot pain and lack of concentration.  He reported that he woke up early as he did not sleep well, liked to be active, and did some yard work.  He stated that his disability had no effect on his activities of daily living, and that he may walk about three or four laps on the local track in the afternoons.  He would walk 10 to 15 minutes, rest, and then walk again.  He reported daily, constant pain in all five toes bilaterally, as well as along the plantar fascia and the heel.  The Veteran had bilateral congenital pes planus with no painful motion, edema, or weakness; instability; and tenderness with palpitation throughout the entire foot, including all phalanges, metatarsals, plantar fascia, and the heel.  The examiner stated that functional limitation with standing and walking was not evident, that the Veteran was able to walk without orthopedic shoes and without the assistance of a cane, and that there was no evidence of abnormal weight-bearing.  The Veteran had plantar fasciitis, pain with manipulation, and ulcers between the fourth and fifth toes.  X-rays revealed bilateral degenerative changes at the first metatarsophalangeal.  The diagnoses were service-connected pes planus and degenerative joint disease with no significant functional limitation.  Based on the Veteran's service-connected pes planus, the examiner opined that the Veteran was able to hold a light duty or sedentary job.

In his June 2009 VA Form 9 and April 2011 statement, the Veteran reported that he was significantly limited in his ability to walk or stand for any duration, and lost his balance and often fell.  He had to wear special shoes and walked with the assistance of a cane or crutches.  He also stated that his mood disorder affected his ability to work because he was only able to focus and concentrate for short periods of time, and was unable to work with others or function in a crowd.  He stated that he left his last employment because he could be short-tempered, irritable, and could not work with others.

In February 2011 and March 2011 letters, N.R., D.P.M, a private physician, stated that he initially saw the Veteran in September 1994 for intermetatarsal bursitis, bilateral plantar fasciitis, and tenosynovitis of both feet and ankles.  The doctor further stated that the Veteran's symptoms had become more chronic and severe in addition to osteoarthritis of both feet and ankles.  He indicated that the intermetatarsal bursitis, bilateral plantar fasciitis, tenosynovitis of both feet and ankles, and osteoarthritis were a result of the Veteran's service-connected flat feet.  The Veteran also had foot imbalance that caused discomfort in his pelvic area and low back.  As such, he opined that the Veteran was not employable and could not perform any job that required walking, standing, or lifting more than five pounds.

VA treatment notes dated in October 2012 show treatment for onychomycosis and skin maceration between fourth and fifth toes, bilaterally with callus associated with diabetes.

A January 2013 VA mental disorder examination report reflects a diagnosis of mood disorder that resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran stated that he retired in 1994, and took occasional temporary truck driving jobs until 2004, at which time he completely stopped working.  The examiner noted that, at his last examination, the Veteran stated that he stopped working due to his feet, but at the current examination, he stated that it was due to a combination of his mind and his feet.  He noted that he "couldn't be bothered with a lot of people.  [He] got along okay, but [he] took jobs where [he] could be alone."  The Veteran's symptoms included depressed mood; anxiety; mild memory loss, such as forgetting names, directions, or recent events; dreams about running after someone or being chased; sleep impairment; and fluctuation in mood.  He was alert and fully oriented, neatly groomed, cleanly dressed, cooperative, and polite.  He had normal speech in rate, rhythm, and volume; logical, linear, and goal-directed thought process; mild depressed mood with congruent affect; no observable impairment in attention, concentration, or memory; and intact insight, judgment, and impulse control with no hallucinations, delusions, or suicidal and homicidal ideations.  The examiner opined that the Veteran's individual unemployability was less likely than not caused by or a result of his mood disorder.  Although she stated that the sleep impairments leading to fatigue, increased irritability, mild memory deficits, and avoidance of other people would cause difficulty with maintaining gainful employment, the examiner found that the Veteran did not currently appear to be unemployable.

A January 2013 VA foot examination report reflects that the Veteran stated that "at my age I can't work long," that he had a slightly wide-based and slow gait, and that he wore diabetic shoes and knee high compression stockings.  The Veteran had difficulty toe walking, heel walking, and heel to toe walking (slightly unsteady and painful) due to his nonservice-connected diabetic peripheral polyneuropathy.  He also had bilateral pes planus, no weakness or instability, painful motion, tenderness, discomfort with manipulation of the feet, diminished sensation and subjective paresthesia reported during light touch of both feet consistent with nonservice-connected diabetic polyneuropathy, and grossly unremarkable foot examinations.  He had no functional limitation with standing, and mild functional limitation with walking only due to a combination of service-connected flatfeet and nonservice-connected diabetic neuropathy.  The diagnosis was bilateral pes planus with mild functional limitation.  The examiner opined that the Veteran was capable of sedentary to light duty employment based on bilateral pes planus if he so chose.  The Veteran was also diagnosed with bilateral plantar fasciitis with mild functional limitation, which was at least as likely as not caused by and related to pes planus.  The examiner determined that the Veteran's bilateral metatarsophalangeal joint minimal hallux valgus deformity and degenerative disease, diabetic polyneuropathy, bilateral Achilles tendonitis, and gout in the feet, were less likely than not caused by or related to pes planus or plantar fasciitis.

A January 2013 VA pes planus examination report reflects a diagnosis of bilateral pes planus.  The examiner noted that it was difficult for the Veteran to differentiate or separate the symptoms of his various foot conditions.   The Veteran reported that his feet hurt constantly and were swollen by the end of the day, felt "off balance," constantly ached, and felt like a ball under his arches.  He had numbness and tingling along his Achilles tendons, pins and needles in the soles of his feet and toes, and constant irritation between fourth and fifth toes on both sides for years.  The functional limitations were walking and moving around.  Symptoms included pain on the use of the feet accentuated on use, pain on manipulation of the feet accentuated on manipulation, characteristic calluses, and extreme tenderness of the plantar surface of both feet improved by orthopedic shoes or appliances.  The examiner stated that the Veteran's flat foot condition impacted his ability to work, but in combination with his other nonservice-connected feet conditions.

Pursuant to the Board's remand, a VA doctor of podiatry medicine had an opportunity to review the record and provide an opinion in April 2013.  The doctor opined that it was less likely than not that the Veteran qualified for a TDIU as a result of his service-connected disabilities.  The doctor explained that the Veteran was service-connected for his pes planus, which the January 2013 VA examiner described as having mild functional limitations with walking only and tenderness on direct palpation of the arches.  Although the x-rays reflected bony changes in the first metatarsophalangeal joint, there was no objective findings of pes planus foot construct.  As such, the examiner fully agreed with the January 2013 examiner that the Veteran was capable of sedentary to light duty employment.  The examiner also noted that the Veteran was service-connected for a mood disorder and assigned a GAF score of 58.  He had mild to transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  His mild memory loss was at least as likely as not age-appropriate.  

The April 2013 podiatrist stated that the Veteran's pes planus was considered mild for structural and functional impairment, and as such, concluded that it was, at least as likely as not, that the Veteran could obtain a sedentary position at his appropriate educational level if he had chosen based only on his service-connected disabilities.

A September 2013 VA treatment record reflects reports of anxiety, depression, sleeping problems, and problems from military experiences.  The Veteran was a high school graduate and a retired truck driver.  Examination revealed irritability; anxiety; dysthymic mood; rambling speech with long latencies; fair memory, attention, and concentration; and fair production and continuity of thought.  The diagnoses were PTSD, mood disorder, and sleep disorder unspecified with a GAF score of 55.

In February 2014, the appellant stated that the Veteran had not worked since 2004.  She reported that he was in constant pain from a service-connected foot condition and mental condition, which impaired his ability to maintain employment and eventually caused him to retire from work in 2004.

Analysis

On careful review of the record, the criteria to satisfy the claim for a TDIU are not met.  Initially, the Board emphasizes that although the Veteran asserts that he became too disabled to work in 2004 and the SSA evidence shows that he became disabled and "retired" in 2004, the period under consideration in terms of the VA compensation at issue here is from the date of the Veteran's claim in 2008.  It is also noted that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

It is not disputed that the Veteran met the schedular criteria for a TDIU in February 2008.  38 C.F.R. § 4.16(a).   Thus, the case turns on whether his service-connected disabilities, either individually or in the aggregate, prevented him from working from that time period, forward.

During the appeal period, the Veteran stated that he stopped working due to a combination of his service connected pes planus and mood disorder.  However, the evidence shows that even prior to his 2008 claim, he had been placed on light work duty as due to a 2004 work-related injury to his low back and left knee disorders, both of which were not service connected.  In this regard, the SSA records show that he was able to perform modified light-duty work for his employer until August 2004, at which time his employer was no longer able to accommodate his restrictions.  His SSA disability report at that time reflected that his lower lumbar problems, left knee nerve damage, diabetes, high blood pressure, and gout in his feet limited his ability to work.

The Board does not doubt that at the time he filed his TDIU claim, his foot symptoms become more troublesome.  However, what is significant is that his foot disorders were variously diagnosed, containing both service-connected and non service connected disorders.

His assertion on his TDIU application that his service-connected disabilities precluded him from working beginning in 2004 is undermined by other evidence showing that (a) he stopped working in 2004 due to injuries from a work-related injury to his non service connected low back and left knee, and (b) the medical evidence showing that the disorders that impacted his ability to work from the date of claim forward did not include his service-connected pes planus and/or mood disorder.   

In analyzing this claim, the Board considered the conflicting opinions regarding the Veteran's ability to work during the appeal period.  In support of the claim, he submitted letters from a private podiatrist, Dr. N.R., who opined that the Veteran was unable to perform any type of job due to his foot disorders.  To the contrary, the April 2013 VA podiatrist agreed with the January 2013 VA examiners in that they all determined that the Veteran was capable of sedentary work even with any functional impairment associated with his service connected disabilities.

The Board assigns the most probative weight to the opinion authored by the April 2013 VA podiatrist who opined that the Veteran was capable of sedentary to light duty employment.  Indeed, the podiatrist had the benefit of reviewing the entire record, to include the letters provided by Dr. N.R., and differentiated between the service-connected and nonservice-connected foot disorders.  The April 2013 opinion is factually accurate, fully articulated, and contains sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   It is noteworthy that the April 2013 VA podiatrist indicated that there were no objective findings of pes planus foot construct.  Ultimately, the April 2013 VA podiatrist was in agreement with the January 2013 VA opinion that the Veteran had no functional limitation with standing and only mild functional limitation with walking due to his service-connected foot disability.  The Board also observes that during the appeal period, the Veteran stated to medical professionals that he did volunteer work for the elderly, cleaned parks, walked three to four laps at the local track with breaks, and did yard work.

The Board assigns little probative value to the opinions provided by Dr. N.R.  There is no indication that Dr. N.R had the benefit of examining the Veteran or reviewing his claims file, including his post-service medical records such as the SSA records that explained more of the Veteran's disability picture.  

Moreover, Dr. N.R. based his opinion that the Veteran was unemployable on the impact that all of the Veteran's foot disorders had on his employability, most of which were not service-connected and quite extensive, particularly to include the diabetic complications for which he sought regular treatment.  

The Board recognizes that Dr. N.R. related all of the Veteran's foot disorders to the service-connected pes planus; however, he failed to offer any supportive rationale or evidence.   The only foot disorder that was medically related with adequate rationale to the Veteran's pes planus was plantar fasciitis and the collective functional impact of both pes planus and plantar fasciitis has consistently been described as no more than mild in nature.  In short, Dr. N.R.'s opinions are conclusory and thus not probative.   See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

Moreover, nowhere in Dr. N.R.'s letters does he specifically state that light duty or sedentary employment was precluded.  Dr. N.R. only stated that the Veteran could not perform any job that required walking, standing, or lifting more than five pounds, which leaves open the question of whether sedentary or light work was also precluded.  

Thus, the probative medical evidence demonstrates that the Veteran's service connected pes planus precluded physical labor, but the weight of the evidence reflects that his pes planus did not preclude all forms of gainful employment, particularly sedentary or light work.  The probative medical evidence also related his plantar fasciitis to his pes planus, but even considering the plantar fasciitis symptoms, his service connected foot disorder caused only mild functional limitations.  

In deciding this claim, the Board also considered any functional impact that the Veteran's service-connected mood disorder had on his ability to work.  However, the weight of the evidence clearly and consistently shows only mild to transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  Additionally, he had been assigned GAF scores ranging from 53 to 60, which were reflective of no more than moderate symptoms.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 47 (1994).   The Board did consider the Veteran's statements that he did not work well with others and isolated himself, statements which he was certainly competent to report.  However, there is no evidence showing that his reported symptoms either alone, or in combination with his pes planus, prevented him from working a light duty or sedentary job.  

In conclusion, the Board acknowledges the physical problems that the Veteran began having with his feet and that he had problems differentiating between the service connected and non service connected symptoms.  However, the preponderance of the competent evidence demonstrates that his service connected disabilities resulted in only mild functional impairment; thus, his service connected disabilities, either alone, or in combination, did not preclude light duty work or sedentary employment. 

Accordingly, in light of all evidence, the appellant's claim for a TDIU must be denied.

ORDER

Entitlement to a TDIU, based upon substitution of the appellant as the claimant, is denied.


REMAND

A remand is necessary in order to obtain a VA opinion regarding the service connection claim for the cause of the Veteran's death.

The death certificate reflects that the Veteran died in November 2013 due to a cardiopulmonary arrest.  Hypertension is listed as a significant condition contributing to the Veteran's death but not resulting in cardiopulmonary arrest.

In the May 2017 appellate brief, the appellant contends that the Veteran's death should be service-connected because the medications he took for his service-connected mood disorder had a side effect of a "possible heart attack."

In light of the post-service treatment records reflecting that he was prescribed medication for his service-connected mood disorder, the Board finds that a VA opinion should be provided to ascertain whether the prescribed medication contributed to his death.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a qualified health care provider to determine whether the cause of the Veteran's death is related to service.  The claims file, and a copy of this Remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file in its entirety, the examiner is asked to respond to the following:

(a)  Provide an opinion as to whether the cause of the Veteran's death was, in any way, related to his active service.

(b)   Provide an opinion as to whether the Veteran's service-connected mood disorder, including the prescribed medication for it, contributed substantially or materially to cause his death.  

A complete rationale should be provided for any opinion provided.

2.  Readjudicate the appellant's claim for service connection for cause of death.  If the benefits sought on appeal are not granted, the appellant and her representative should be provided an SSOC and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


